Title: I: From Thomas Jefferson, 25 January 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Jan. 25. 1792.

Th: Jefferson presents his respects to the President of the U.S. and subjoins what he supposes might form a proper introduction to the statement prepared by the Secretary at war. the occasion is so new that however short the letter proposed, he has no doubt it will need correction both as to the matter & manner. Sir
As the circumstances which have engaged the U.S. in the present Indian war, may some of them be out of the public recollection & others perhaps be unknown, I shall be glad if you will prepare & publish from authentic documents, a statement of those circumstances, as well as of the measures which have been taken from time to time for the reestablishment of peace & friendship. When our constituents are called on for considerable exertions to relieve a part of their fellow-citizens suffering under the hand of an enemy, it is desireable for these entrusted with the administration of their affairs to communicate without reserve what they have done to ward off the evil.
